Citation Nr: 1042382	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include as aggravation of a preexisting condition.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

These issues were previously before the Board in August 2007, at 
which point the case was remanded for further development.  
Although the prior remand instructions have been substantially 
completed, the Board finds that further development is necessary 
for a fair adjudication of the Veteran's claims.  As the Veteran 
claims that any preexisting bilateral ankle condition was 
aggravated by service, this issue has been recharacterized as 
stated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND
 
The Veteran asserts that all of his claimed disabilities are the 
result of stress and injuries sustained during numerous parachute 
jumps during service.  To the extent that his service entrance 
examination indicates ankle pain since a childhood injury, he 
contends that he was found to be fit for duty, and any 
preexisting condition was aggravated by the parachute jumps, 
resulting in a current bilateral ankle disorder.  Although there 
is no documentation of any complaints or treatment for the 
claimed disabilities during service, the Veteran states that he 
did not report his injuries.  He has also submitted several 
statements from fellow service members and superior officers, 
which generally indicate that he was injured to some extent in 
parachute jumps due to high winds and bad landings.  
Additionally, the Veteran reports that he received VA and private 
treatment for his disabilities beginning shortly after discharge 
from service, but that such records are no longer available.  The 
Veteran acknowledges that he was treated for low back pain after 
a motor vehicle accident in November 2001, but he states that he 
had pain prior to that date.

In the prior remand, the Board directed the agency of original 
jurisdiction (AOJ) to obtain releases from the Veteran and 
attempt to obtain identified private treatment records for the 
period from 1970 through 1979, as well as treatment records 
record from the Allen Park VA Medical Center (MC) dated from 1977 
through 1979.  Although such actions were taken, it appears that 
recent pertinent VA and private treatment records that may remain 
outstanding.  

Specifically, the Veteran reported at a February 2009 VA 
examination that he had x-rays done at the Detroit VAMC in 
November 2008.  Further, the Veteran submitted a December 2008 
MRI of the lumbar spine which was requested by Dr. C.H., a 
private provider.  While the VA examiner appears to have reviewed 
this MRI, it is unclear whether the AOJ reviewed this evidence, 
and it appears that there may be further records outstanding from 
Dr. C.H.  Additionally, while x-rays were conducted in connection 
with the April 2005 and February 2009 VA examinations, copies of 
these x-ray results are not in the claims file.  As such, upon 
remand, the AOJ should request the Veteran to complete an 
authorization for Dr. C.H., and request all records from that 
provider, as well as all records from the Detroit VAMC, 
specifically to include all x-rays reports and any other 
diagnostic studies.  

Furthermore, while the Veteran was afforded a VA examination as 
to his claimed disabilities in February 2009, as directed in the 
prior remand, the examiner does not appear to have considered the 
Veteran's lay testimony as to the timing of his symptoms and his 
VA and private treatment since service.  Rather, the examiner 
opined that the Veteran's claimed disabilities are not related to 
service because there is no documentation of diagnoses or 
treatment during service or within the immediate years after 
service.  In addition, there is no competent evidence of record, 
i.e., a medical opinion, as to whether the Veteran's bilateral 
ankle disorder preexisted service or was aggravated by any 
incident during service.  

As such, upon remand, the Veteran should be scheduled for a VA 
examination with an orthopedist, different from the examiner(s) 
who conducted the two prior VA examinations, to determine the 
nature and etiology of his claimed disabilities.  The examiner 
should indicate whether each of the claimed disabilities was 
caused or aggravated as a result of service, including but not 
limited to the reported numerous parachute jumps.  The examiner 
should indicate whether the Veteran's bilateral ankle disorder 
preexisted service and, if so, whether such disability was 
permanently worsened beyond its normal progression as a result of 
service.  

Additionally, the Veteran should be notified of the evidence and 
information necessary to establish service connection based on 
aggravation of a preexisting condition.  See 38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. §§ 3.304(b), 3.306.  

Development and adjudication upon remand should reflect 
consideration of the competency and sufficiency of certain lay 
evidence.  In particular, lay witnesses are competent to testify 
that the Veteran was injured as a result of numerous parachute 
jumps during service, as such issue is factual in nature.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the 
Veteran is competent to testify as to a lack of observable 
symptoms (such as pain) prior to service and continuity of such 
symptoms after in-service injury, as well as receipt of medical 
treatment and what his providers told him.  See Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Similarly, other lay witnesses 
are competent to testify that they observed the Veteran in pain.  
See id.  Agency fact finders, retain the discretion to make 
credibility determinations and weigh the lay and medical evidence 
submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  However, competent lay evidence may be rejected only if 
it is deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  Further, lay evidence cannot be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 
notice as to the evidence and information 
necessary to establish service connection 
based on aggravation of a preexisting 
condition.  See 38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.304(b), 3.306.

2.  Request the Veteran to complete an 
authorization and release for records from 
Dr. C.H. (the provider who requested the 
December 2008 MRI).  After obtaining the 
necessary authorizations, request copies 
of any outstanding treatment records from 
Dr. C.H., as well as all outstanding 
treatment records from the Detroit VAMC.  
Such requests should specifically include 
a request for all x-ray reports, including 
but not limited to the April 2005 and 
February 2009 reports, and the results of 
any other pertinent diagnostic studies.  
All requests and all responses, including 
negative responses, must be documented in 
the claims file.  All records received 
should be associated with the claims file.  
If any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records.

3.  After completing the above-described 
development, schedule the Veteran for a VA 
examination with an orthopedist, different 
from the examiner(s) who conducted the 
April 2005 and February 2009 VA 
examinations, to determine the nature and 
etiology of any current disorder of the 
back, bilateral knees, bilateral ankles, 
right foot, or bilateral hips.  The entire 
claims file and a copy of this remand 
should be made available, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted, to include both musculoskeletal 
and neurological symptoms, as appropriate.  
The examiner is requested to respond to 
the following:

(a)  Identify all current 
disabilities affecting the back, 
bilateral knees, bilateral ankles, 
right foot, or bilateral hips. 

(b)  For any current bilateral ankle 
disability, did such condition exist 
at the time of the Veteran's entry 
into active service in October 1965?  
If so, was there a permanent increase 
in the severity of such condition 
beyond its natural progression as a 
result of such service, including but 
not limited to the reported numerous 
parachute jumps?  

(c)  If the Veteran's current 
bilateral ankle disorder did not 
exist at the time of his entry into 
active service, is it at least as 
likely as not (probability of 50% or 
more) that such condition was 
incurred during such service, 
including but not limited to the 
reported numerous parachute jumps?

(d)  For any diagnosed disorder of 
the back, bilateral knees, bilateral 
ankles, right foot, or bilateral 
hips, including but not limited to 
arthritis, is it at least as likely 
as not (probability of 50% or more) 
that such condition manifested to a 
degree of at least 10 percent within 
one year of separation from service 
in August 1968? 

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  The VA examiner 
should consider the competency and 
sufficiency of certain lay evidence, as 
summarized above.  The examiner should 
also consider the private medical opinions 
submitted by the Veteran.  If an opinion 
as to any of these questions cannot be 
offered without resorting to speculation, 
the examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's service 
connection claims.  Such adjudication 
should be based on all lay and medical 
evidence of record, with consideration of 
the competency and sufficiency of certain 
lay evidence, as summarized above.  
Further, all potential theories for 
service connection should be considered, 
to include as aggravation of a preexisting 
condition with respect to the bilateral 
ankle disorder.  If the claims remain 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Veteran and his representative have the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

